Dissenting Opinion.
Elliott, J.
I heartily concur in what is said in the principal opinion as to the character of the appellant’s scheme described in the indictment, and regret to be compelled to dissent from the holding on the tenth instruction. It seems to me that the instruction refers to the pleading, and if this be correct, then surely it was a proper instruction, for the question of the sufficiency of a pleading is exclusively for the court; the jury have nothing at all to do with it.
If the instruction be taken to be applicable to the evidence, it is, when considered in connection with the ninth instruction, not erroneous. The court has a right to tell the jury that if all the facts stated in an indictment are proved beyond a reasonable doubt, it is their duty to convict, but such a statement, like all other matters of law, must, under our Constitution, be left to the ultimate decision of the jury. Such a statement is a direction to the jury, such as any other instruction is, and it is one which the jury may take as merely advisory. It is no more error to give such a direction than it is to charge upon any other matter of law. In both cases, however, .the jury must be told, as they were told in this case, that they are the exclusive judges of theTaw.
Hammond, J., concurs with Elliott, J.